896 F.2d 553
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clarence GREATHOUSE, Jr., Petitioner-Appellant,v.Ronald C. MARSHALL, Respondent-Appellee.
No. 89-3373.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1990.

Before KEITH and KRUPANSKY, Circuit Judges, and ANNA DIGGS TAYLOR, District Judge.
PER CURIAM:


1
Petitioner, Clarence Greathouse, Jr.  ("Greathouse") appeals from the February 2, 1989 order of the district court dismissing his habeas corpus petition.  Greathouse argues that he is entitled to habeas relief on the grounds that the double jeopardy clause of the fifth amendment precludes the trial court from imposing consecutive sentences for aggravated burglary and aggravated murder under Ohio Rev.Code Ann. Secs. 2911.11(A)(1) and 2903.01(B), respectively.


2
Having carefully considered the record, the briefs and the oral arguments of the parties, we conclude that the Ohio Supreme Court, intends each offense to be punished separately.   State v. Moss, 69 Ohio St.2d 515, 433 N.E.2d 181 (1982), cert. denied 459 U.S. 1200 (1983).  Finding no error warranting reversal, we AFFIRM the order of the Honorable Alice M. Batchelder, United States District Judge for the Northern District of Ohio.


3
---------------



* The Honorable Anna Diggs Taylor, United States District Judge for the Eastern District of Michigan, sitting by designation.